Title: From Benjamin Franklin to John Jay, 16 March 1782
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy, March 16. 1782
I have received your several Favours of Jan. 30. Feb. 11. and March 1. and propose to write fully to you per next Post. In the mean time this Line may serve to acquaint you that I have paid duly all your former Bills drawn in favour of Mr Cabarrus; and that having obtain’d a Promise of Six Millions for this Year, to be paid me Quarterly, I now see that I shall be able to pay your Drafts for discharging the Sums you may be oblig’d to borrow for paying those upon you, in which however I wish you to give me as much time as you can, dividing them so as that they may not all come upon me at once. Interest should be allow’d your Friends who advance for you. Please to send me a compleat List of all the Bills you have accepted, their Numbers & Dates, marking what are paid, and what are still to pay. I congratulate you on the Change of Sentiment in the British Nation. It has been intimated to me from thence, that they are willing to make a separate Peace with us exclusive of France, Spain and Holland, which, so far as relates to France, is impossible; and I believe they will be content that we leave them the other two. But Holland is stepping towards us; and I am not without Hopes of a second Loan there. And since Spain does not think our Friendship worth cultivating, I wish you would inform me of the whole Sum we owe to her, that we may think of some Means of paying it off speedily. With sincerest Regard, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
The Marquis de la Fayette has your Letter. I shall soon write to Mr Carmichael.His Excelly. J. Jay Esq
 
Endorsed: Recd 26 March 1782
